THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SEAN M. FRYER,
Plaintiff, :
V. : 3:19-CV-00092
: (JUDGE MARIANI)
MICHELLE OLSHEFSKI, et al.,
Defendants.

ORDER

 

AND NOW, THIS 6 qu DAY OF SEPTEMBER, 2019, upon review of Chief
Magistrate Judge Schwab’s Report and Recommendation (“R&R”) (Doc. 13) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 13) is ADOPTED AS MODIFIED:

a. The claims against defendant Michelle Olshefski are DISMISSED WITH
PREJUDICE for the reasons set forth in the R&R.

b. The claims against Defendant Sergeant Hebron are DISMISSED WITHOUT
PREJUDICE. Although the Court agrees with Chief Magistrate Judge
Schwab that the Amended Complaint is devoid of any allegations as to
Defendant Hebron, or his personal involvement in any of the alleged wrongful
conduct set forth by Plaintiff, a liberal construction of Plaintiff's Amended
Complaint reveals that Plaintiff may be able to amend his Complaint to
include allegations of personal involvement by Sergeant Hebron in the
alleged unlawful conduct. Thus, amendment as to this Defendant would not

be futile. Although Plaintiff has already been afforded one opportunity to

 
amend his Complaint, in the interest of affording Plaintiff every reasonable
opportunity, he shall be permitted one final chance to file a Complaint
properly stating a claim upon which relief can be granted as to Defendant
Hebron.

2. Plaintiff may file a Second Amended Complaint within 21 days of the date of this
Order setting forth claims against Sergeant Hebron and Dr. Malik. Should Plaintiff
fail to timely file a Second Amended Complaint, this action will proceed only
against Dr. Malik.

3. The case is REMANDED to Chief Magistrate Judge Schwab for further

proceedings consistent with this Order.

Sb Vat

Robert D. Mariani
United States District Judge
